Case 2:19-cv-10336-NGE-DRG ECF No. 22 filed 07/08/20              PageID.538     Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


CODIE HORN,

              Plaintiff,                                 No. 19-10336

v.                                                       Honorable Nancy G. Edmunds

ROBERT BOSCH
AUTOMOTIVE STEERING LLC,

           Defendant.
_________________________________/

     OPINION AND ORDER ACCEPTING AND ADOPTING THE MAGISTRATE
        JUDGE’S JUNE 1, 2020 REPORT AND RECOMMENDATION [20]

       Currently before the Court is the magistrate judge’s June 1, 2020 report and

recommendation. (Dkt. 20.) The magistrate judge recommends that Defendant’s

motion for summary judgment be granted in part and denied in part without prejudice.

The Court is fully advised in the premises and has reviewed the record and the

pleadings. No party has filed objections. “[T]he failure to object to the magistrate

judge’s report[] releases the Court from its duty to independently review the matter.”

Hall v. Rawal, No. 09-10933, 2012 U.S. Dist. LEXIS 120541, at *2 (E.D. Mich. Aug.

24, 2012) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). The Court nevertheless

agrees with the magistrate judge’s recommendation. The Court therefore ACCEPTS

and ADOPTS the magistrate judge’s report and recommendation. Accordingly,

Defendant’s motion for summary judgment is DENIED WITHOUT PREJUDICE as to

Plaintiff’s “regarded as” disability discrimination claims (Counts I and VI) and as to his

retaliation claim (Count VII). With regard to these claims, Defendant is permitted to
Case 2:19-cv-10336-NGE-DRG ECF No. 22 filed 07/08/20             PageID.539    Page 2 of 2



file a renewed motion for summary judgment within 45 days after it produces the

documents ordered by the Court in its order on Plaintiff’s motion to compel.

Defendant’s motion for summary judgment is otherwise GRANTED.

      SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

Dated: July 8, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of
record on July 8, 2020, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager
